DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, species B, drawn to figures 14-16 in the reply filed on May 2, 2022 is acknowledged.
However, claim 8 also does not read on the elected species because wherein said rod receiving area is configured to complement said flexible drive rod cross-section configuration to prevent rotation of said flexible rod belongs to species A which is a non-elected species. Therefore, claim 8 is further withdrawn.
Claims 8, 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. As such, claims 1-7, 9-14 remain under consideration in the instant application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “wherein said hollow channel extends through said handle to an outer surface of said handle” (claim 11), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "said guide rod".  There is insufficient antecedent basis for this limitation in the claim. Examiner evaluated the limitation as reciting “said drive rod”.
Claim 10 also recites “within rod receiving area” which should properly recite “within said rod receiving area” since antecedence is provided.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huebner et al. (US 2015/0012048), hereinafter “Huebner”.
Regarding claim 1, Huebner discloses a driver (70) for insertion and removal of a fastening device, said fastening device having a distal end, a length, and a proximal end), each of said distal end and proximal end having a cross-section configuration (this statement is being interpreted as an intended use statement; the fastening device is not positively claimed), said driver comprising: a. a flexible drive rod (74), said flexible drive rod having a proximal end (left side end, FIG. 2), a distal end (right side end, FIG. 2), and a cross-section configuration along a length (cross-section of 74); b. a coupling mechanism (200, FIG. 14) having a proximal end and a rod receiving area (190, FIG. 15); c. a handle (194); and d. an extension rod (192), said extension rod connecting said handle and said coupling mechanism (FIG. 14) wherein said cross-section configuration of said flexible drive rod is configured to interact with said cross-section configuration of said at least one of said distal end and said proximal end of said fastening device to enable said fastening device to be inserted into or removed from at least one element (this statement is being interpreted as an intended use statement; the fastening device is not positively claimed).  
Regarding claim 2, Huebner discloses the driver of claim 1 wherein said fastening device is flexible to enable connection of two of said at least one element having non-linear connection channels (this statement is being interpreted as an intended use statement; the fastening device is not positively claimed).  
Regarding claim 3, Huebner discloses the driver of claim 1 wherein said fastening device has a channel along its length for receiving said flexible drive rod, wherein said flexible drive rod extends from said proximal end to said distal end of said fastening device to apply simultaneous rotation to said proximal end and said distal end of said fastening device (this statement is being interpreted as an intended use statement; the fastening device is not positively claimed).  
Regarding claim 4, Huebner discloses the driver of claim 1 wherein said flexible drive rod is dimensioned to be received within and extend through said proximal end of said fastening device (this statement is being interpreted as an intended use statement; the fastening device is not positively claimed).  
Regarding claim 5, Huebner discloses the driver of claim 1 wherein said coupling mechanism rod receiving area has a cross section complementary to said proximal end of said fastening device (this statement is being interpreted as an intended use statement; the fastening device is not positively claimed).  
Regarding claim 6, Huebner discloses the driver of claim 3 wherein said fastening device is a bone screw (this statement is being interpreted as an intended use statement; the fastening device is not positively claimed).  
Regarding claim 7, Huebner discloses the driver of claim 3 wherein said distal end of said fastening device and said proximal end of said fastening device have a cross section larger than said cross section of said flexible drive rod to create a gap for torque transmission (this statement is being interpreted as an intended use statement; the fastening device is not positively claimed).  
Regarding claim 9, Huebner discloses the driver of claim 1 wherein said rod receiving area is circular (FIG. 15) 
Regarding claim 13, Huebner discloses the driver of claim 1 wherein said flexible drive rod is selected from the group consisting of Nitinol, spring steel, flexible polymers and flexible composites (¶87).  
Regarding claim 14, Huebner discloses the driver of claim 1 wherein said extension rod is connected to said handle at right angles (FIG. 14).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huebner in view of Chao et al. (US 2005/0228400), hereinafter “Chao”.
Regarding claim 10, Huebner discloses the driver of claim 1, wherein said extension rod further comprises a hollow channel (190). However Huebner fails to teach threaded locking screw receiving areas extending from an outer surface of said extension rod to said hollow channel, said hollow channel dimensioned to receive said flexible drive rod and said locking screw receiving areas dimensioned to receive locking screws to secure said guide rod within said rod receiving area and said extension rod.  Chao teaches a driver (10) comprising: a. a drive rod (30); b. a coupling mechanism (20) having a proximal end and a rod receiving area (FIG. 1); c. a handle (50); and d. an extension rod (40), said extension rod including threaded locking screw receiving areas (42) extending from an outer surface of said extension rod to a hollow channel, said hollow channel dimensioned to receive said flexible drive rod and said locking screw receiving areas dimensioned to receive locking screws to secure said drive rod within said rod receiving area and said extension rod (¶36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to combine the securing mechanism of Chao with the driver of Huebner, in order to rotationally secure the drive rod within the extension rod for the purpose of preventing relative rotation. In this case, one would form threaded locking screw receiving areas on the extension rod of Huebner designed to receive locking screws and secure the drive rod within the rod receiving area.
Regarding claim 11, Huebner as modified by Chao teach the driver of claim 10 and Chao further teaches wherein said hollow channel extends through said handle to an outer surface of said handle (FIG. 1).  
Regarding claim 12, Huebner as modified by Chao teach the driver of claim 10 and Chao further teaches wherein said rod receiving area is circular and said locking screws prevent rotation of said flexible rod (¶36).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLIVIA C CHANG/Primary Examiner, Art Unit 3775